DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 11/4/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantial” in claim 1is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claim 1 and all dependent claims are indefinite.
¶ 76, pg. 26 of the instant specification provides discussion regarding acceptable deformation. Examples in the instant specification include 0.25 inch or less, 1 cm or less, 0.5 cm or less, less than 0.10 mm warping, less than 5% deformation, less than 2.5% deformation, and less than 1% deformation. Given the different options, it is unclear which of the above options ‘substantial’ in the limitation ‘without substantial deformation’ would include.
Claim 4 recites a rate of enthalpy change of 9 J/g-min or less. Claim 8 recites the composition has a linear shrinkage of 6.0 % or less. Claim 9 recites the composition ahs a total contraction of 15 % or less. These are indefinite because these claims are drawn to a composition and not a process, while the properties recited are the result of a process. A composition does not have an enthalpy change as an enthalpy change relates to the change of enthalpy in a process, such as curing. Therefore, claims 4, 8-9 are indefinite because it is unclear how a composition can have these properties absent undergoing a process.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nava (US 2016/0096918).
Nava teaches thermosetting resin compositions (abstract) and provides examples of vinyl ester resins in the presence of cumene hydroperoxide (¶ 81-83) which is an initiator. The vinyl ester resin is cured (¶ 83) meaning it is crosslinkable.
Nava does not explicitly recite the composition is an additive manufacturing composition. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, Nava teaches a curable (crosslinkable) composition of a vinyl ester resin and a free radical initiator (peroxide). These are the same components used in the examples of the instant invention and therefore are capable of functioning in an additive manufacturing process.
Nava does not explicitly recite that when the composition is deposited in a series of layers, the composition cures without substantial deformation. 
However, this is a property of an intended use of the composition. Nava teaches the same composition (vinyl ester resin with an initiator) as the instant invention. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In this case, Nava teaches a curable (crosslinkable) composition of a vinyl ester resin and a free radical initiator (peroxide). These are the same components used in the examples of the instant invention and therefore are capable of functioning in an additive manufacturing process.
Applicant notes in their Remarks filed on 11/4/2022 that defining the composition in functional terms is not improper and that the claim requires a composition be capable of functioning in additive manufacturing, and when done so, the composition cures without substantial deformation. This position and these limitations have been considered by the examiner. At this stage of prosecution, there is no evidence on the record which distinguishes the claimed compositions from the compositions of the prior art.
Claims 2-4 recite properties of the composition (peak exotherm and enthalpy change) during the curing of the composition. As noted above, the same composition is present in the prior art as is claimed. Therefore, the same properties are expected.
Regarding claim 5, Nava does not teach that gas voids, and therefore, gas voids are not present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764